DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               D.A., the father,
                                  Appellant,

                                      v.

               DEPARTMENT OF CHILDREN & FAMILIES and
                       GUARDIAN AD LITEM,
                             Appellees.

                               No. 4D21-3348

                               [March 11, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen J. Kroll, Judge; L.T. Case Nos. 50-2020-DP-
000487-XXXX-MB, 50-2020-DP-000488-XXXX-MB, and 50-2021-DP-
000212-XXXX-MB.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

  Andrew Feigenbaum of Children’s Legal Services, West Palm Beach, for
appellee Department of Children and Families.

    Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Sarah Todd
Weitz, Senior Attorney, Statewide Guardian ad Litem Office, Tallahassee,
for appellee Guardian ad Litem.

PER CURIAM.

   Affirmed.

CONNER, C.J., GERBER and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.